Citation Nr: 0718718	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for anterior 
communicating artery aneurysm and left middle cerebral artery 
aneurysm to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by which the RO, inter alia, 
denied entitlement to the benefits sought herein.

In February 2007, the veteran testified in a hearing before 
the undersigned.  The hearing was held at the RO.


FINDINGS OF FACT

1.  The veteran's headaches are not shown to be related to 
his active duty service and are not shown to be a 
manifestation of undiagnosed illness.  

2.  The veteran's post operative residuals of an anterior 
communicating artery aneurysm and a left middle cerebral 
artery aneurysm are not shown to be related to his active 
duty service and are not shown to be a manifestation of 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2007).

2.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for an 
anterior communicating artery aneurysm and a left middle 
cerebral artery aneurysm have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April 2002, November 2002, March 2006, and 
June 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, via the 
letters, he was advised regarding disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA and private post-service medical records.  The record 
also contains copies of VA medical examination reports 
completed in furtherance of the veteran's claims.  The 
veteran has not pointed to any relevant evidence that has not 
already been associated with the claims file, and there is no 
indication that there is any outstanding evidence that must 
be secured.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Factual Background 

The veteran suffered from headaches in December 1991.  The 
diagnosis was either viral syndrome or tension headaches.

On the report of medical history completed by the veteran 
just prior to retirement, he did not report any headaches.  
On the corresponding report of medical examination, the 
examiner did not diagnose any headaches.  

The Board observes that cerebral aneurysms are not mentioned 
in the service medical records.

On December 2001 VA Persian Gulf examination, the veteran 
reported chronic diarrhea, gastroesophageal reflux disease, 
and anemia.  It is the diagnostic tests performed pursuant to 
complaints of tinnitus that revealed the cerebral aneurysms.  
The veteran did not complain of headaches and no headaches 
were diagnosed.

In August 2006, the veteran was afforded a VA neurologic 
examination.  The examination report contains details 
regarding the relevant medical history.  The examiner noted 
that aneurysms were discovered in January 2002.  Later that 
year, the veteran underwent aneurysm embolization and 
placement of platinum coils.  The veteran denied any symptoms 
associated with the history of aneurysms.  Exercise and 
exertion were not precluded by the condition.  The veteran 
indicated that he had been a letter carrier for over a decade 
and was restricted in his activities only in 2002 when 
recovering from aneurysm-related surgeries.  The veteran 
denied any current employment restrictions as well as 
restrictions on daily activities.  The examiner further 
stated that the physical examination revealed no residuals of 
the aneurysm embolization with placement of platinum coils.  
The examiner diagnosed an anterior communicating artery 
aneurysm and a left middle cerebral artery aneurysm status 
post aneurysm embolization with placement of platinum coils.  
In reviewing the claims file to include the service medical 
records, the examiner opined that there was no indication 
that the veteran's in-service headaches that were attributed 
to either tension or a viral syndrome were symptomatic of a 
cerebral aneurysm.  Rather there were related to a viral 
syndrome.  The examiner emphasized that the veteran denied 
headaches from December 1991 to 2002 and that the veteran was 
not evaluated for headaches for 11 years after 1991.  Given 
the lapse in time between the in-service headaches and the 
aneurysm diagnosis, the veteran's aneurysms were unrelated to 
service or to the service-connected irritable bowel syndrome 
(IBS).  

In an August 2006 VA examination report, the examiner noted 
the veteran's December 1991 headaches that were assessed as a 
viral syndrome or tension headaches.  The veteran denied any 
significant headaches between 1991 and 2002.  In 2002, the 
veteran was evaluated for headaches, when the cerebral 
aneurysms were discovered.  The veteran complained of 
headaches that occurred three to five 


times weekly and that lasted 30 to 60 seconds and indicated 
that these headaches had their onset seven to nine years 
prior.  The headaches occurred and resolved spontaneously.  
The examiner diagnosed headaches and opined that because in-
service headaches were attributed to a viral infection or 
alternatively diagnosed as tension headaches and because he 
had no symptoms of headaches for 11 years after 1991, the 
veteran's currently diagnosed headaches were unrelated to the 
in-service headaches or to the service-connected IBS.

At his February 2006 hearing, the veteran contended that his 
in-service headaches were an early warning sign of his 
subsequent aneurysms.  The veteran also asserted that he had 
been told that the aneurysms were probably present for most 
of his adult life and that he had spent a large part of his 
adult life in service.  

Discussion

Headaches 

The veteran's in-service headaches appear to have been 
isolated discrete incidents.  The evidence is inconsistent, 
but after service, the veteran did not suffer from any 
significant headaches from 1991 to 2002, some 11 years, or 
did not suffer from headaches during some six to eight years 
after service (in 2006, the veteran reported that headaches 
began seven to nine years prior, meaning 1997 or 1999).  
Because there does not appear to be any continuity in 
symptomatology between the in-service headaches and those 
that had their onset seven to 11 year later, service 
connection for headaches must be denied.  38 C.F.R. § 3.303.  
The lapse in time between the in-service headaches and the 
time the medical evidence indicates the veteran first sought 
care indeed weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  In any event, the only relevant 


medical opinion of record suggests that the veteran's 
headaches are not related to service.  As such, again, 
service connection for headaches cannot be granted.  Id.

In addition to the foregoing, the evidence in no way suggests 
that the veteran's headaches are a manifestation of 
undiagnosed illness.  Indeed, on August 2006 examination, the 
examiner reviewed the claims file in its entirety but made no 
findings intimating that they were a manifestation of 
undiagnosed illness.  As such, service connection for 
headaches as due to undiagnosed illness is denied.  
38 C.F.R. § 3.317.  

The Board observes that the veteran may well believe that his 
headaches originated in service or are a manifestation of an 
undiagnosed illness.  The Board cannot credit his opinions in 
this regard because he is not shown to possess any sort of 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as the only competent evidence 
of record weighs against it.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 
38 U.S.C.A. § 5107.

The Board observes that the examiner commented upon the fact 
that the veteran's headaches were unrelated to service-
connected IBS.  Service connection can be granted on a 
secondary basis.  See 38 C.F.R. § 3.310 (2006).  Because 
there does not seem to be a basis upon which to grant service 
connection for headaches on a secondary basis, the Board will 
not make a determination regarding this theory of 
entitlement.  Neither the veteran nor the RO discussed this 
matter, and a ruling by the Board at this time could be 
prejudicial.  The veteran can claim entitlement to service 
connection for headaches on a secondary basis at a future 
date if he so desires.



Anterior communicating artery aneurysm and left middle 
cerebral artery aneurysm 

At his hearing, the veteran asserted that his in-service 
headaches were a symptom of the cerebral aneurisms that were 
later discovered.  The Board cannot credit the veteran's 
opinion in this regard because he is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  Espiritu, supra.  

The only competent medical evidence indicates that the 
cerebral aneurysms are unrelated to the headache episodes or 
any other event in service.  The August 2006 VA examiner 
noted the veteran's complaints of headaches in December 1991, 
without visual problems, which were felt to be from a viral 
syndrome or tension headache.  The veteran was noted to deny 
other significant headaches from December 1991 until 2002.  
The examiner opined that given the several years between 
evaluation for headaches, the subsequent diagnosis of 
anterior communicating artery aneurysm and left middle 
cerebral artery aneurysm was not caused by or the result of 
the veteran's military service.  Absent a nexus between a 
disability and service, service connection cannot be granted.  
38 C.F.R. § 3.303.  Thus, service connection for anterior 
communicating artery aneurysm and left middle cerebral artery 
aneurysm is denied.  38 C.F.R. § 3.303.  The Board observes 
that service connection for this claimed disorder cannot be 
granted as due to undiagnosed illness because it is 
attributed to a known diagnosis.  38 C.F.R. § 3.317.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as the only competent evidence 
of record weighs against it.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 
38 U.S.C.A. § 5107.

The Board observes that the examiner commented upon the fact 
that the veteran's anterior communicating artery aneurysm and 
left middle cerebral artery aneurysm were unrelated to 
service-connected IBS.  Service connection can be granted on 
a secondary basis.  See 38 C.F.R. § 3.310.  Because there 
does not seem to be a basis upon which to grant service 
connection for anterior communicating artery aneurysm and 
left middle cerebral artery aneurysm on a secondary basis, 
the Board will not make a determination regarding this theory 
of entitlement.  Neither the veteran nor the RO discussed 
this matter, and a ruling by the Board at this time could be 
prejudicial.  The veteran can claim entitlement to service 
connection for anterior communicating artery aneurysm and 
left middle cerebral artery aneurysm on a secondary basis at 
a future date if he so desires.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


